Order entered August 15, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00787-CV

                  IN RE GAIL CORDER FISCHER, Relator

          Original Proceeding from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-17340

                                   ORDER
                  Before Justices Myers, Nowell, and Goldstein

      Before the Court is relator’s August 9, 2022 petition for writ of mandamus

in which she challenges the trial court’s order striking her exceptions to the

appointed auditor’s report. Based on our review, relator’s petition and appendix

contains unredacted sensitive information, including bank or other financial

account numbers, in violation of Texas Rules of Appellate Procedure 9.9. See TEX.

R. APP. P. 9.9. Accordingly, we STRIKE the petition and appendix and GRANT

relator leave to re-file a petition and appendix that complies with rule 9.9 on or

before August 19, 2022. We CAUTION relator that failure to re-file the petition
and appendix as permitted by this order may result in the dismissal of this cause

without further notice.

      Also before the Court is relator’s August 10, 2022 Emergency Motion to

Stay asking the Court to stay all proceedings in the underlying action pending

resolution of relator’s petition. Real parties in interest Cliff Fischer, Ted Uzelac,

Larry Teel, and Clifford Fischer & Co. filed a response to that motion on August

11, 2022. Relator filed a letter in response. After reviewing the motion, response,

and letter, we DENY the motion to stay at this time.



                                            /s/ Bonnie Lee Goldstein
                                            BONNIE LEE GOLDSTEIN
                                            JUSTICE